DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2020, 08/11/2021, 08/31/2021, and 04/25/2022 has been considered by the examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
	I. Claims 1-14 drawn to a hydrogen concentration sensor, classified in G01N27/413.
	II. Claims 15-20, drawn to a method of assembling a hydrogen concentration sensor, classified in Y02P70/50.
The inventions are independent or distinct, each from the other because:
	Inventions II and I are related as process of making and product made. The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the hydrogen concentration sensor in Group I can be made by a process different from that of Group II. For example, one can use other fabrication methods including microfabrication or injection molding to fabricate the whole device as a single piece instead of assembling different elements in a stack in the invention II. 

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired separate statuses in the art in view of their different statutory categories;
the inventions have acquired separate statuses in the art due to their recognized divergent subject matter;
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries;
the prior art applicable to one invention would likely not be applicable to another invention; and/or
the inventions are likely to raise different non-prior art issues (i.e., under 35 U.S.C. § 101 and/or 112).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with David J. Gaskey, the representative of applicant, on June 9, 2022, a provisional election was made with traverse to prosecute the invention of group I, claims 1-14. Affirmation of this election must be made by applicant in replying to this Office action. Claims 15-20 are withdrawn from further consideration by the examiner, 37. CFR 1.142(b), as being drawn to a non-elected invention.   
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Claim Objections
Claims 5-6 and 12-13 are objected to because of the following informalities: 
claim 5, line 3: “is received between” should be “is [[received]] arranged between”. 
claim 6, line 3: “is received between” should be “is [[received]] arranged between”. 
Claims 12-13 are not written in order since claim 12 is written after claim 13.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Regarding claims 1-14, claim 1 recites “the electrode assembly” in line 12, which is unclear if it refers to the hydrogen evolving electrode assembly or the detection electrode assembly, or both. In addition, claim 1 recites “the corresponding location” at the end of claim 1, which lacks antecedent basis. Therefore, the scope of claim 1 is indefinite. Claims 2-14 are further rejected by virtue of their dependency upon and because they fail to cure the deficiencies of indefinite claim 1. 
Regarding claim 11, claim 11 recites “an isolating layer” and “plates” in line 3. It is unclear if an isolating layer is one of the isolation layers recited in claim 1 or different. It is unclear if plates refer to the plates recited in claim 1 or different plates. Therefore, the scope is indefinite.
Regarding claim 12, claim 12 recites “the at least one separator plate”, “the passage” and “the second opening”, which lack antecedent basis. Therefore, the scope is indefinite. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 

Claims 1, 5-6, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki et al. (US Pub. No. 2004/0028967A1) and in view of Burdzy et al. (US Pub. No. 2009/0004551 A1).

Regarding claim 1, Katsuki teaches a hydrogen concentration sensor (a hydrogen gas concentration detector 128 [paras. 0183-0189] and Figs. 13-15), comprising: 
a plurality of electrically conductive plates (four collector plates 102a, 102b, 102c, and 102d [para. 0186] and Fig.15);
a hydrogen evolving electrode assembly (a hydrogen evolving electrode assembly 101a in Fig.15 comprising a first electrolyte 120a, a first detecting electrode 121a, and a first counter electrode 122a where hydrogen gas is generated on the first counter electrode 122a [paras. 0187-0188]) in a first location between two of the plates (Fig.13 shows that the hydrogen evolving electrode assembly 101a is located in a first location between two of the plates (102a and 102b in Fig.15), the hydrogen evolving electrode assembly (101a in Fig.15) being configured to generate hydrogen (hydrogen gas generated on the first counter electrode 122a [para.0187]); 
a detection electrode assembly (101b in Fig.15) in a second location (see Fig.13) between two of the plates (102c and 102d in Fig.15) with at least one of the plates (102b and 102d in Fig.15) between the detection electrode assembly (101b in Fig.15) and the hydrogen evolving electrode assembly (101a in Fig.15); the detection electrode assembly being configured to provide an indication of a concentration of hydrogen in a fluid of interest (Fig.13 shows a second DC source 118b and a second ampere meter 119b acting as a current detector, and the concentration of hydrogen gas is obtained from the current measured by 119b [para. 0196]); 
and a plurality of isolating layers (four layers of rubber seals 123 [para. 0183] and an insulating seal sheet 129 [para. 0183] in Fig.15), a first one of the isolating layers being at the first location (the two rubber seals 123 for 101a in Fig.15) between two of the plates (102a and 102b in Fig.15), a second one of the isolating layers being at the second location (the two rubber seals 123 for 101b in Fig.15) between two of the plates (102c and 102d in Fig.15). 

 
However, Katsuki does not teach wherein the first and second isolating layers each including a sealant that secures the two plates together and seals a perimeter around the electrode assembly at the corresponding location.
Burdzy teaches a fuel cell, having improved sealing against leakage, includes a sealant disposed over the peripheral portions of a membrane electrode assembly such that the cured sealant penetrates a gas diffusion layer of the membrane electrode assembly (Abstract). Burdzy further teaches a thermoset sealant with compositions including functional fluoro-containing polymers [para. 0016]. Such kind of sealants provide a crosslinked material which is stable not only at the fuel cell operating temperature, but also stable at temperatures far above the normal operating temperature [para. 0016]. 
Katsuki and Burdzy are considered analogous art to the claimed invention because they are in the same field of electrochemical fuel cell.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the isolating layers of Katsuki by applying a sealant to isolating layers that would secure the two plates together and seals a perimeter around the electrode assembly at the corresponding location, because the cured seal provides a method to hold the subsequent parts of the electrode assemble together ([para. 0015] in Burdzy). In addition, the sealant provides a crosslinked material which is stable not only at the fuel cell operating temperature, but also stable at temperatures far above the normal operating temperature ([para. 0016] in Burdzy). Furthermore, the claimed sealant limitation is obvious because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results (i.e., adding a sealant to gaskets, which would be well-known by one skilled in the art, by known methods with no change in their respective functions would provide the obvious and predictable benefit of sealing and joining two plates to each other, as taught by Burdzy) [MPEP 2143(A)]. (Note: for the purpose of examination, Examiner interprets “the electrode assembly” as either one of the electrode assemblies or both electrode assemblies. In addition, Examiner interprets “the corresponding location” as “the first location” and “the second location”).  
Regarding claim 5, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 1.  Katsuki further teaches wherein the first one of the isolating layers comprises two gaskets (the two rubber seals 123 in 101a shown in Fig.15), and modified Katsuki teaches the two gaskets include the sealant, as outlined in the rejected claim 1. 
However, modified Katsuki does not teach wherein the first one of the isolating layers comprises a third gasket corresponding to one of the gaskets, which is arranged between two others of the gaskets, and the one of the gaskets does not include the sealant. 
To incorporate a third gasket without sealant arranged between two other gaskets would constitute a mere duplication of parts that would yield the predictable result of sealing the assembly 101a (para. 0189 in Katsuki). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding claim 6, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 5.  Katsuki further teaches wherein the second one of the isolating layers (the two rubber seals 123 in 101b shown in Fig.15) comprises two gaskets (the two rubber seals 123 in 101b), and modified Katsuki teaches the two gaskets of the second one of the isolating layers include the sealant, as outlined in the rejected claim 1. 
However, modified Katsuki does not teach wherein the second one of the isolating layers comprises a third gasket corresponding to one of the gaskets of the second one of the isolating layers, which is arranged between two others of the gaskets of the second one of the isolating layers, and the one of the gaskets of the second one of the isolating layers does not include the sealant. 
To incorporate a third gasket without sealant arranged between two other gaskets would constitute a mere duplication of parts that would yield the predictable result of sealing the assembly 101b (para. 0189 in Katsuki). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).

Regarding claim 12, modified Katsuki teaches the hydrogen concentration sensor of claim 1, wherein the at least one separator plate includes a vent (the rightward large arrow shown at the bottom in FIG. 14 represents the flow of the test gas across the gas concentration detector while the small arrows represent the flow of the gas conveyed towards the first 121a and the second detecting electrode 121b and the flow of the hydrogen gas generated on the first 122a and the second counter electrode 122b ([para. 0187] in Katsuki). The area with the filter 125 as shown in Fig.14 in Katsuki serves as a vent). The limitations wherein the vent is “situated to allow hydrogen from the passage to exit the hydrogen concentration sensor” and “situated to direct hydrogen exiting the vent away from a second opening” are functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, Katsuki teaches wherein the filter 125 in Fig.14 serves as a vent configured to perform the claimed functions above (see the right small arrow that leaves the sensor, as shown in Fig.14). (Note: for the purpose of examination, Examiner interprets “the at least one separator plate” as “at least one of the plates”, “the passage” as “a passage”, and “the second opening” as “a second opening”).  

Regarding claim 13, modified Katsuki teaches the hydrogen concentration sensor of claim 1. The limitation a “thermosetting” fluoropolymer layer is considered a product-by-process limitation. The cited prior art teaches all of the positively recited structure of the claimed apparatus or product. The determination of patentability is based upon the apparatus structure itself.  The patentability of a product or apparatus does not depend on its method of production or formation.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP § 2113). In this case, Modified Katsuki teaches a thermoset sealant with compositions including functional fluoro-containing polymers ([para. 0016] in Burdzy). 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki in view of Burdzy, applied to claim 1 above, and further in view of Lev et al. (WO 2011/008898 A2).

Regarding claim 2-4, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 1. Burdzy teaches a thermoset sealant with compositions including functional fluoro-containing polymers [para. 0016]. 
However, modified Katsuki does not teach wherein the isolating layers comprise a fluoropolymer, part of instant claim 2; wherein the isolating layers each comprise polytetrafluoroethylene, of instant claim 3; and wherein the sealant comprises a fluoropolymer, of instant claim 4. 
Lev teaches improved seal performance for hydrogen storage and supply systems (title). Lev further teaches wherein the plastic jacket 52 may be constructed from a relatively rigid plastic material such as polytetrafluoroethylene (PTFE), which exhibits certain characteristics that are more appropriate for the sealing of hydrogen gas as compared to common elastomer materials such as nitrile, neoprene, and fluoropolymer seal materials  [para. 0025]. Note that PTFE is a fluoropolymer.
Modified Katsuki and Lev are considered analogous art to the claimed invention because they are in the same field of hydrogen fuel cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the isolating layers of modified Katsuki with isolating layers comprising polytetrafluoroethylene (PTFE) which is a fluoropolymer, as taught by Lev, because Lev teaches wherein PTFE exhibits certain characteristics that are more appropriate for the sealing of hydrogen gas ([para. 0025]). In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the thermoset sealant comprising fluoropolymer, as taught by Burdzy, because the sealant provides a crosslinked material which is stable not only at the fuel cell operating temperature, but also stable at temperatures far above the normal operating temperature ([para. 0016] in Burdzy).

Claims 7-8 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki in view of Burdzy, applied to claims 1 and 6 above, and further in view of Kato et al. (US 4,895,775A).

Regarding claim 7, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 6. Katsuki further teaches wherein each electrode assembly includes two electrodes layers (electrodes 121a and 122a in 101a, and electrodes 121b and 122b in 101b shown in Fig.15), and the two others of the gaskets of each of the isolation layers includes a window (Fig.15 shows that each gasket 123 includes a window).  Modified Katsuki further teaches the one of the gaskets of each of the isolation layers, as outlined in the rejected claims 5 and 6.  
Modified Katsuki does not teach wherein the one of the gaskets of each of the isolation layers includes a window. The limitation “the one of the gaskets of each of the isolation layers includes a window” would constitute a mere duplication of parts of the existing four isolation layers 123, each of which includes a window as shown in Fig.15. The duplication of parts would yield the predictable result of sealing the assemblies 101a and 101b (para. 0189 in Katsuki). It has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See MPEP § 2144.04(VI)(B).
Modified Katsuki does not teach wherein each electrode assembly includes a matrix layer between the two electrode layers; each matrix layer is situated in the window of the corresponding one of the gaskets; and each electrode layer has a portion exposed to the matrix layer through the window of the corresponding one of the two others of the gaskets.  
Kato teaches an integrally molded, combined fuel cell electrode and matrix having a matrix layer containing 3 to 20 weight percent polytetrafluoroethylene (PTFE) and 80 to 97 weight percent inorganic powder, the matrix being integral with an electrode layer of PTFE containing a catalyst (abstract). 
Modified Katsuki and Kato are considered analogous art to the claimed invention because they are in the same field of electrochemical fuel cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode layer of modified Katsuki with the electrode layer comprising a matrix layer, as taught by Kato. The simple substitution of one known element for another (i.e., an electrode with a matrix layer for another electrode) is likely to be obvious when predictable results are achieved (i.e., generation and measurement of hydrogen)  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 
Katsuki teaches wherein Fig.15 shows that each electrode (i.e., electrodes 121a, 121b, 121c, and 121d) is situated in the window of the corresponding gasket 123. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to arrange each matrix layer situated in the window of the corresponding one of the gaskets, and each electrode layer has a portion exposed to the matrix layer through the window of the corresponding one of the two others of the gaskets. Furthermore, the assembly of a known parts, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07].   
Regarding claim 8, modified Katsuki teaches the hydrogen concentration sensor of claim 7, wherein a thickness of the electrode layers has a predetermined relationship to a thickness of the two others of the gaskets; and the thickness of the two others of the gaskets controls an amount of compression of the electrode layers (As shown in Fig.15, Katsuki teaches that a thickness of the electrode layers (electrodes 121a, 122a, 121b and 122b) has a predetermined relationship to a thickness of the two others of the gaskets (four rubber seals 123), and the thickness of the two others of the gaskets (the two rubber seals 123 for 101a or 101b) controls an amount of compression of the electrode layers by compressing the sandwich structure, for example 123/101a/123, together).  
Regarding claim 14, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 1. Katsuki teaches wherein the detection electrode assembly includes two electrode layers (electrodes 121b and 122b in Fig.15) and a voltage across the two electrode layers provides the indication of the concentration of hydrogen (Fig.13 shows a second DC source 118b is configured to provide a voltage across the two electrode layers, and  the concentration of hydrogen gas is obtained from the current measured by 119b [para. 0196]);
Modified Katsuki does not teach wherein the detection electrode assembly includes a matrix layer between the two electrode layers. 
Kato teaches an integrally molded, combined fuel cell electrode and matrix having a matrix layer containing 3 to 20 weight percent polytetrafluoroethylene (PTFE) and 80 to 97 weight percent inorganic powder, the matrix being integral with an electrode layer of PTFE containing a catalyst (abstract). 
Modified Katsuki and Kato are considered analogous art to the claimed invention because they are in the same field of fuel cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the electrode layer of modified Katsuki with the electrode layer comprising a matrix layer, as taught by Kato. The simple substitution of one known element for another (i.e., an electrode with a matrix layer for another electrode) is likely to be obvious when predictable results are achieved (i.e., generation and measurement of hydrogen)  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Katsuki in view of Burdzy, applied to claim 1 above, and further in view of LaConti (US Pat. No. 4,025,412).

Regarding claim 9, modified Katsuki teaches the hydrogen concentration sensor of claim 1. Katsuki further teaches wherein the electrode assemblies each include a electrolyte (solid electrolyte 120a and 120b in Fig.15 [para. 0183]), and modified Katsuki teaches the sealant to seal each electrode assembly, as outlined in the rejected claim 1. The limitation “the sealant provides a seal that maintains the liquid electrolyte in the electrode assembly” is a functional recitation. Apparatus claims cover what a device is, not what a device does [MPEP 2114(II)]. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2114. In the instant case, modified Katsuki teaches the sealant to seal each electrode assembly, as outlined in the rejected claim 1, and the disclosed sealant is configured to perform the claimed functions above.
Modified Katsuki does not teach wherein the electrolyte is a liquid electrolyte. 
LaConti teaches an electrochemical cell wherein the electrodes are separated by the electrolyte element wherein the electrolyte may be a perfluorocarbon membrane 
(i.e., a solid electrolyte) or can alternatively be a fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid [Col. 4: 23-30]. LaConti teaches that the electrolyte of an electrochemical gas sensor can be either a solid polymer type or an aqueous type absorbed in a matrix [Col. 3:27-31 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the solid electrolytes disclosed by Katsuki, to instead use a fiberglass matrix containing an aqueous solution of phosphoric acid because LaConti teaches that both solid electrolytes or fiberglass matrix containing phosphoric acid can be used as an electrolyte material for gas sensing electrodes [Col. 4:23-30] and the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. Furthermore, the simple substitution of one known element for another (i.e., one electrolyte material of an electrochemical cell of a gas sensor for another electrolyte material) is likely to be obvious when predictable results are achieved (i.e., provide ion transfer between electrodes in the electrochemical cell) 

Regarding claim 10, modified Katsuki teaches the hydrogen concentration sensor of claim 9, wherein the liquid electrolyte comprises phosphoric acid (a fiberglass matrix material containing an aqueous solution of an acid such as phosphoric acid ([Col. 4: 23-30] in LaConti). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Katsuki in view of Burdzy, applied to claim 1, and further in view of Yang et al. (CN 207558943U, English translation).
Regarding claim 11, Katsuki in view of Burdzy teach the hydrogen concentration sensor of claim 1.  Modified Katsuki teaches wherein there is an isolating layer including the sealant at each interface between adjacent plates, as outlined in the rejected claim 1 above.   
Modified Katsuki does not teach wherein each electrically conductive plate comprises graphite.  
Yang teaches a fuel cell electrode assembly including the cathode plate and the anode plate (abstract). Yang further teaches the material of the plate such as graphite plate,  graphite/metal composite plate [para. 0040]. 
Modified Katsuki and Yang are considered analogous art to the claimed invention because they are in the same field of fuel cell. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the plates of modified Katsuki with the plates comprising graphite such as the  graphite plates and graphite/metal composite plates, as taught by Yang. The simple substitution of one known element for another (i.e., a graphite plate for another electrically conductive plate) is likely to be obvious when predictable results are achieved (i.e., generation and measurement of hydrogen)  [MPEP § 2143(B)]. Furthermore, the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art [MPEP § 2144.07]. (Note: for the purpose of examination, Examiner interprets “an isolation layer” as one of the isolation layers recited in claim 1, and “plates” as the same plates recited in claim 1). 
 
Conclusion
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure: Lee (US 4731211A) teaches thermosetting fluorodiepoxide polymer foams and process for making them. Vanderleeden et al. (US 2005/0181262A1) teaches membrane electrode assembly for an electrochemical fuel cell, wherein sealant  material comprises thermoset materials and fluoropolymer.  Chow et al. (WO 1994/009520A1) teaches fuel cell sealing gasket apparatus and method. Andrin et al. ( US 2006/0073373A1) teaches a unitized electrochemical cell sub-assembly having a first separator plate and a second separator plate that each has a first surface.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIZHI QIAN whose telephone number is (571)272-3487. The examiner can normally be reached Monday-Thursday 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.Q./Examiner, Art Unit 1795                                        

/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795